Upon the issuance of the North Carolina Supreme Court's Opinion in the case of Woody v. Thomasville Upholstery, Inc., ___ N.C. ___ (10 May 2002), I believe I am compelled to concur in the majority Opinion and Award in the instant case and deny benefits to plaintiff.  However, I must note that I am in agreement with the arguments set forth in the dissenting opinion, and absent the Woody  decision, I would vote to award compensatory benefits in this case.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER